Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/25/2020 are acknowledged and have been fully considered.  Claims 1-12 are now pending.  Claims 9-12 are withdrawn; claims 1, 3, 4, 7, and 8 are amended.
Claims 1-8 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150359713 A1 (Fassih, 2015) in view of US Patent 5063050 A (Verdon et al., 1991; as submitted on Notice of References Cited of 05/08/2020) and KR-10-2003-0077193-A (Hankook Cosmetics Co., Ltd; as submitted .

In regards to claims 1-4, Fassih teaches a powder which can be used as a make-up composition (see Fassih, paragraph 0098), wherein the powder comprises core/shell particles with a liquid core (see Fassih, abstract). The shell of the powder comprises talc, mica, synthetic mica, sericite, silicon powder, zinc oxide (see Fassih, paragraph 0072), silica (see Fassih, paragraph 0073), titanium dioxide (see Fassih, paragraph 0074), organic pigments, or inorganic pigments (see Fassih, paragraph 0086).  The shell further comprises silicate, kaolin, zeolite (see Fassih, paragraph 0072), or powders of starch (see Fassih, paragraph 0088). Fassih also teaches that the shell can comprise a wax (see Fassih, paragraph 0072). 
In regards to claims 1, 5, and 6, Fassih teaches that the liquid core comprises glycerin and glycols (see Fassih, paragraph 0032), cellulosic polymers (see Fassih, paragraph 0046), and glucose (see Fassih, paragraph 0062). Fassih also teaches that the liquid core is substantially free of water, which means that it can include up to 5% of water (see Fassih, paragraph 0015). Further Fassih teaches that organic liquids, such as alcohols may comprise the core (see Fassih, paragraph 0036-0037).  
In regards to claim 1, the word spray used as a verb means “to scatter in the form of fine particles” (see NPL1). Fassih teaches that in order for the core/shell particles to form a powder, the liquid has to be broken up into fine droplets to be covered or encapsulated by the powder shell (see Fassih, paragraph 0092), thus one with ordinary skill in the art is able to use the broadest reasonable interpretation to understand that spraying, or scattering in the form of fine particles, would read upon the method of mixing taught by Fassih. 

Fassih is silent on the method of preparing a makeup cosmetic composition in a tablet-form, drying the granular cosmetic composition, and carrying out direct tablet pressing of the dried granular 

In regards to claim 1 and 7, Verdon et al. teaches a cosmetic powder composition which is made through a method of shaping a makeup powders into a tablet (see Verdon et al., Column 3, lines 10-12) without the use of a molding pan (see Verdon et al., Column 3, lines 63-68). Verdon et al. also teaches that the powder comprises about 0.1 to 20% of a liquid binder, meaning that from 80-99.9% comprises the solid part of the powder, which overlaps with the instantly claimed amount in claim 7. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further Verdon et al. teaches that the liquid binder can comprise lanolin alcohol (see Verdon et al., Column 2, line 49).
In regard to claim 4, Verdon also teaches that the powder comprises of hydrocarbon oil (see Verdon et al., Column 2, lines 49-61). 

Hankook teaches a multi-color granulation powder make up cosmetic composition producing method comprising mixing the powder with an evaporable solvent (see Hankook, Page 3, claim 1, step b), such as ethanol, isopropanol, or volatile silicon (see Hankook, Page 3, claim 2), and the drying of the granules and compressing the powder (see Hankook, Page 3, claim 1, step c). 

In regards to claim 1-3 and 5-6, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to formulate a method for preparing a tablet-form (see Verdon et al., Column 3, line 10-12) makeup cosmetic composition (see Fassih, paragraph 0098), which comprises the steps of: (a) mixing makeup 
In regards to claims 4, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to comprise a powder composition to be used in the method described above comprising a hydrocarbon oil (see 
In regards to claim 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to formulate a method of preparing a tablet-form makeup composition, wherein the powder blend has a content of 65-90 wt% and the aqueous dispersion has a content of 10-35% as instantly claimed. As Verdon et al. teaches that the powder composition may comprise about 80-99.9% of the composition, then the aqueous dispersion would be left to comprise from about 0.1 to about 20% of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further Verdon et al. teaches that the liquid binder can comprise lanolin alcohol (see Verdon et al., Column 2, line 49).
In regards to claim 8, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to formulate a method of preparing a tablet-form makeup cosmetic composition, wherein water and alcohol have a content of 15-25%. For example, one with ordinary skill in the art could formulate an aqueous dispersion in which the alcohol comprises 10%, as Verdon et al. teaches that lanolin alcohol is a liquid binder, which may comprise about 0.1-20% of the composition. Fassih teaches that the composition comprises up to 5% water and so the combination of alcohol and water is 15%.
As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to formulate a method of preparing . 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Applicant argues that the method of claim 1 prepares a tablet-form makeup composition that does not contain liquid and is completely or mostly free of solvent, however examiner points out that the claim does not provide such a limitation. Instead, the claim provides the limitation of drying the granular composition. However, there is no requirement on the amount of liquid that can be left in the solid after the dring step.  Further, the transitional phrase of the instant claim is “comprising”, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., 
Further, a solid tablet-form can be comprised of a liquid core/shell powder, as shown by the combination of Fassih, Verdon et al., and Hankook as it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Fassih, Verdon et al., and Hankook to formulate a method for preparing a tablet-form (see Verdon et al., Column 3, line 10-12) makeup cosmetic composition (see Fassih, paragraph 0098), which comprises the steps of: (a) mixing makeup powder (see Fassih, paragraph 0072; paragraph 0086) with a viscosity modifier (see Fassih, paragraph 0072; paragraph 0088) to provide a powder blend; (b) forming a granular cosmetic composition, while spraying an aqueous dispersion containing water, an alcohol, a polymer for lubricant and a polysaccharide for binder to the powder blend (see Fassih, paragraph 0032; paragraph 0046; paragraph 0062; paragraph 0092); (c) drying the granular cosmetic composition (see Hankook, Page 3, claim 1, step c); and (d) carrying out direct tablet pressing of the dried granular cosmetic composition without using a shaping pan to obtain a tablet-form makeup cosmetic composition (see Verdon et al., Column 3, lines 63-68). One with ordinary skill in the art would be motivated to combine the teachings of Fassih with Verdon et al. and Hankook according to the methods taught in Verdon et al. to create a tablet-form make up composition without the use of a molding pan (see Verdon et al., Column 3, lines 63-68) using the dried granules of Hankook (see Hankook, Page 3, claim 1, step c) to yield predictable results with a reasonable expectation of success. One would be motivated do combine the teachings of Fassih, Verdon et al, and Hankook as “the pressed powder products, when applied to the skin, provide a creamy texture, a moisturizing effect and a light sheer coverage. They provide for an even smooth application to the skin and provide longer wear and maintain color trueness. When used in bronze colored form, these cosmetics are, particularly, less dusty than prior art loose bronze powders” (see 
Applicant argues that the method of claim 1 prepares a tablet that “ha[s] a size of 5 mm or more”, however examiner points out that the tablet size is not the equivalent of average particle size of the powder as the powder particles make up the tablet, thus the size of the tablet is not directly relevant to the size of the particles. For example, the size of a brick does not directly dictate the size of a building.  Further, Applicant has not argued unexpected results due to the claimed size of the final product produced by the instant method or provided data on the criticality of the claimed size produced by the instant method
Applicant argues that the powder formulation is not dry, comprising a liquid core, however examiner points out that there is no limitation in the claims that limit the powder to have a solid core. Further, a person with ordinary skill in the art at the time of the effective filing date would consider the composition of Fassih as a powder (see Fassih, abstract; paragraph 0098). The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).
Applicant argues that the definition of spraying does not read upon the instant application, however NPL1 shows that the word spray used as a verb means “to scatter in the form of fine particles” (see NPL1). Fassih teaches that in order for the core/shell particles to form a powder, the liquid has to be broken up into fine droplets to be covered or encapsulated by the powder shell (see Fassih, paragraph 0092), thus one with ordinary skill in the art is able to use the broadest reasonable 
In response to applicant's argument that Verdon and Fassih are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection is made with Fassih in view of Verdon et al. and Hankook and must be analyzed as such, not as individual references. One with ordinary skill in the art would be motivated to combine the teachings of Fassih with Verdon et al. and Hankook according to the methods taught in Verdon et al. to create a tablet-form make up composition without the use of a molding pan (see Verdon et al., Column 3, lines 63-68) using the dried granules of Hankook (see Hankook, Page 3, claim 1, step c) to yield predictable results with a reasonable expectation of success. One would be motivated do combine the teachings of Fassih, Verdon et al, and Hankook as “the pressed powder products, when applied to the skin, provide a creamy texture, a moisturizing effect and a light sheer coverage. They provide for an even smooth application to the skin and provide longer wear and maintain color trueness. When used in bronze colored form, these cosmetics are, particularly, less dusty than prior art loose 
Applicant argues that the step of granulating the powder is an essential step to the tablet-form makeup cosmetic of the instant application, however examiner points out that the claims as written do not have a granulation step, instead limit the method by “forming a granular cosmetic composition”. One with ordinary skill in the art would understand that a powder blend, such as the one that is formed during the method of Fassih, Verdon et al., and Hankook, is a granular cosmetic composition. 
Applicant argues that Hankook does not compensate for the deficiencies of Fassih and Verdon, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, applicant argues that the methods of Fassih, Verdon and Hankook are related to different procedures, however the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   Further, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, Fassih, Verdon and Hankook are all drawn to cosmetic compositions and methods of making.
Additionally, the size of the solid tablet-form has not been shown to be a property that would cause the invention to perform differently, thus the “scaling up” of the composition would not establish .

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/Melissa L Fisher/               Primary Examiner, Art Unit 1611